 LITCHFIELD                                                                              WRITER’S ADDRESS:

                                                                                         420 Lexington Avenue
                                                                                         Suite 2104

      CAVO
      Attorneys at Law                         LLP
                                                                                         New York, NY 10170
                                                                                         (212) 434-0100
                                                                                         (212) 434-0105 fax

Lyndsey Bechtel
Email: Bechtel@litchfieldcavo.com

                                                           May 12, 2021

Via ECF Transmission
Hon. Joan M. Azrack
United States District Court, Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, New York 11722


                 Re:      Thomas Muller v. NYC Motorcars of Freeport Corp. and Teachers Federal
                          Credit Union
                          Docket No.: 2:20-cv-1497
                          LC File No.: 4048-127

Dear Judge Azrack,

        Litchfield Cavo, LLP represents Defendant Teachers Federal Credit Union (“TFCU”) in the above-
referenced matter. Today, I e-filed my Notice of Appearance as counsel for TFCU, since Danit Sibovitz,
the previous handling attorney, has resigned from my firm. I am currently on maternity leave, and will
return to work in June of 2021.

       I hereby request that Your Honor adjourn the settlement conference that is currently scheduled for
May 26, 2021. I conferred with my co-counsel, and we are all available to conduct the conference on June
15, 2021 or June 22, 2021, if these dates work for the Court.

          Should you require anything further, please do not hesitate to contact me.

                                                           Very truly yours,



                                                           ______________________
                                                           Lyndsey Bechtel

cc:     Via ECF Transmission
        Ethan Rothfarb, Esq.
        Bruce W. Minski Esq.



         Chicago ● Hartford ● Boston ● New York ● New Jersey ● Pittsburgh ● Philadelphia ● Houston ● Los Angeles
                Fort Lauderdale ● Tampa ● Wisconsin ● West Virginia ● Salt Lake City ● Indiana ● St. Louis
                                                www.litchfieldcavo.com
